Citation Nr: 1822998	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-38 608	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for peripheral artery and vascular disease of the right lower extremity, status post angioplasty.

2.  Entitlement to an initial evaluation in excess of 20 percent for peripheral artery and vascular disease of the left lower extremity, status post angioplasty.

3.  Entitlement to an initial compensable evaluation for a residual surgical scar of the left lower extremity, status post angioplasty.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1958 to July 1961 and from September 1962 to September 1989.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in Lincoln, Nebraska.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For the reasons set forth below, the claims for higher initial ratings for peripheral artery and vascular disease of the right and left lower extremities are being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The residual surgical scar of the left lower extremity, status post angioplasty, is not painful or unstable, does not affect an area of at least 39 square centimeters, and does not result in any other disabling effects.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a residual surgical scar of the left lower extremity, status post angioplasty, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the matter herein decided.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.326; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  No further notice or evidentiary development is required.

The AOJ furnished the Veteran an SOC relative to the matters on appeal in June 2017.  Although additional evidence has been added to the record since that time, none of it bears meaningfully on the outcome of the issue that's currently being decided.  As such, there is no need to return the case to the AOJ for consideration of the new evidence or, alternatively, to solicit a waiver of AOJ review from the Veteran.  See 38 C.F.R. §§ 19.31, 20.1304(c).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over current medical findings. 

Where a veteran appeals the initial rating assigned for a disability immediately following an award of service connection, as in this case, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran is currently assigned a noncompensable rating for his residual surgical scar of the left lower extremity, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  Under Code 7805, scars are rated based on any disabling effects not considered under Diagnostic Codes 7800-7804.  

Diagnostic Code 7800 pertains to scars of the head, face, or neck.  As the Veteran's scar is located on his left lower extremity, Diagnostic Code 7800 is not applicable.  

Under Diagnostic Code 7801, a 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear and cover an area or areas of at least 6 square (sq.) inches (39 sq. centimeters (cm.)), but less than 12 sq. inches (77 sq. cm.); with higher ratings assigned for scars covering larger areas.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, a maximum 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear, affecting an area, or areas, of 144 sq. inches (929 sq. cm.) or greater.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful, and a maximum 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.

There are three general notes associated with 38 C.F.R. § 4.118, Diagnostic Code 7804.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) indicates that scars evaluated under diagnostic codes 7800, 7801, 7802, and 7805 may also receive an evaluation under this diagnostic code, when applicable.

The Veteran was afforded a VA examination in February 2016, during which the examiner noted that the Veteran had a scar on his left lower extremity that measured 3 cm. by 0.4 cm.  The examiner indicated that the scar was not painful or unstable, and did not occupy an area equal to or greater than six square inches (39 sq. cm.).

Based on the foregoing, the Board finds that a compensable evaluation is not warranted for the Veteran's scar of the left lower extremity.  In this regard, the evidence indicates that the Veteran has one scar located on his left lower extremity.
No disabling effects have been identified or attributed to scar, and the Veteran has not contended otherwise.  As such, the Board cannot find that a compensable rating is warranted for the Veteran's scar under Diagnostic Code 7805.

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for a compensable rating.  Diagnostic Code 7800 is inapplicable as that code pertains to scars of the head, face, or neck.  The Veteran's scar does not cover an area of at least 6 sq. inches (39 sq. cm.).  Therefore, a compensable rating is not warranted under Diagnostic Codes 7801 and 7802.  Finally, Diagnostic Code 7804 does not apply as the scar has not been shown to be painful or unstable.  See 38 C.F.R. § 4.118.

For these reasons, the Board finds that the preponderance of the evidence is against a finding that an initial compensable evaluation is warranted for the Veteran's scar of the left lower extremity.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert, 1 Vet. App. 49 (1990).

The Veteran and his representative have not raised any other issues relative to the rating of the scar; nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial compensable evaluation for a residual surgical scar of the left lower extremity, status post angioplasty, is denied. 


REMAND

Regarding the issues of entitlement to higher evaluations for peripheral artery and vascular disease of the lower extremities, the Veteran was afforded a VA examination in February 2016.  However, in his July 2017 substantive appeal, he indicated that his condition had continued to worsen.  As such, a new examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Moreover, the Board notes that the Veteran's peripheral artery and vascular disease is currently evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7114, as arteriosclerosis obliterans.  The February 2016 VA examination did not explicitly indicate whether the Veteran experienced claudication on walking and, if so, to what extent.  That needs to be addressed.

Accordingly, the case is REMANDED for the following action:

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify, and provide appropriate release(s) for, any care providers who may possess new or additional evidence pertinent to the issues remaining on appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.  If any of the records sought are not available, the record should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since the time that such records were last procured, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

3.  After completing the foregoing development to the extent possible, arrange to have the Veteran scheduled for an examination for purposes of assessing the current severity of the peripheral artery and vascular disease of his lower extremities.

After examining the Veteran and reviewing the record, together with the results of any testing deemed necessary, the examiner should provide a full description of all symptoms and manifestations attributable to peripheral artery and vascular disease of each lower extremity.  The final report should contain the ankle/brachial index (ABI) for each lower extremity and should address whether peripheral artery and vascular disease of either extremity is manifested by: (a) claudication and, if so, whether claudication occurs on walking more than 100 yards, between 25 and 100 yards on a level grade at 2 miles per hour, or less than 25 yards on level grade at 2 miles per hour; (b) diminished or absent peripheral pulses; (c) trophic changes, such as thin skin, absence of hair, dystrophic nails; (d) persistent coldness of the lower extremity; (e) ischemic limb pain at rest; and (f) deep ischemic ulcers.

A complete medical rationale for any opinions expressed must be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims remaining on appeal should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and his representative should be issued a supplemental SOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


